Citation Nr: 0918173	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  94-49 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an effective date prior to October 11, 1994, 
for a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1967, from August 1968 to August 1970, and from August 1974 
to January 1992.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision in which the RO granted 
a TDIU effective May 8, 2000.  The Veteran appealed for an 
earlier effective date.  In March 2006 and again in May 2008 
the Board remanded the claim.  Since the May 2008 Board 
remand, VA's Appeals Management Center (AMC) has assigned a 
100 percent schedular rating effective from October 11, 1994.  
Thus, the issue of entitlement to TDIU for the period 
beginning on October 11, 1994, is moot; however, the question 
of entitlement to TDIU for any period prior to October 11, 
1994, remains.  For clarification of the issue under 
consideration, the Board has recharacterized the issue as 
shown on page 1 to reflect that the Board must now consider 
an effective date for TDIU for any period prior to October 
11, 1994.  

The Veteran testified at an RO hearing in September 1997; 
however, issues addressed in that hearing do not include the 
issue decided herein.  


FINDINGS OF FACT

1.  The Veteran was gainfully employed until October 11, 
1994.

2.  The AMC has granted a 100 percent schedular rating 
effective from October 11, 1994, based on increased 
psychiatric disability.

3.  A Veteran may not received both TDIU and a 100 percent 
schedular rating for the same period.  

4.  The RO received the Veteran's claim for TDIU on November 
24, 1995.

5.  No claim for TDIU, either implied or actual, was received 
prior to November 1995.  


CONCLUSION OF LAW

The criteria for an effective date earlier than October 11, 
1994, for grant of TDIU are not met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.400 (o) (2) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his representative of any information 
and any medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA must also inform the claimant of any information and 
evidence not of record that VA will seek to provide and that 
the claimant is expected to provide.  

Unless the unfavorable decision had been decided prior to the 
enactment of § 5103(a) requirements in November 2000, notice 
must be provided prior to an initial unfavorable decision.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
Pelegrini, the U.S. Court of Appeals for Veterans Claims 
(Court) acknowledged that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial decision, 
VA did not err in not providing such notice.  Rather, the 
claimant has the right to a content-complying notice and 
proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  Content-complying notices were sent to the Veteran and 
his representative in September 2001, June 2002, May 2006, 
and May 2007.  A June 2002 supplemental statement of the case 
(SSOC) contains the effective date regulations.  Issuance of 
an SSOC is considered to be proper subsequent process.  
Following the readjudication of the issue, an SSOC was issued 
in October 2008.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All necessary 
development has been accomplished and adjudication may 
proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA has obtained all pertinent evidence.  Neither the claimant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002). 

Earlier Effective Date 

In November 1995, the Veteran submitted a TDIU claim on a VA 
Form 21-8940, Veteran's Application for Increased 
Compensation Based on Individual Unemployability.  The RO 
dated-stamped that application on November 24, 1995.  
Although he had submitted claims for temporary total ratings 
at earlier times, he did not earlier assert that service-
connected disabilities had caused unemployability.  

A TDIU claim is an increased rating claim.  Wood v. 
Derwinski, 1 Vet. App. 367, 369 (1991) (a claim for 
unemployability compensation was an application for 
'increased compensation' within the meaning of 38 U.S.C.A. 
§ 5110(b) (2)).  Therefore, the laws and regulations 
governing effective dates for increased compensation must be 
observed. 

The statute provides that the effective date for increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date.  
38 U.S.C.A. § 5110 (b) (2).  VA regulations governing 
effective dates have more to say about what constitutes a 
claim or an application.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for an 
increase will be the date of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.

Unless specifically provided.  On the basis of facts found.  
38 C.F.R. § 3.400 (a).

Increases  (1) General.  Except as provided in paragraph (0) 
(2) of this section and § 3.401 (b), date of receipt of claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (o) (1).  § 3.401 (b) addresses effective dates of 
award of additional compensation for dependents, which is not 
applicable here.

(2) Disability compensation.  Earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the date of receipt of the claim. 38 C.F.R. 
§ 3.400(o) (2).  

According to 38 C.F.R. § 3.157, in certain cases, a report of 
VA examination or hospitalization can suffice as an informal 
claim for benefits.  In applying 38 C.F.R. § 3.157, a report 
of examination or hospitalization cannot constitute an 
informal claim, absent a prior allowance or disallowance of a 
formal claim for compensation or pension.  Crawford v. Brown, 
5 Vet. App. 33, 34-35 (1993).  

The Veteran's TDIU claim was denied in a February 1997 rating 
decision; however, later, TDIU was later granted effective 
from May 8, 2000.  In an August 2006 rating decision, VA's 
Appeals Management Center (AMC) granted a 100 percent 
schedular rating for a psychiatric disability effective from 
October 11, 1994.  The March 2008 Board remand notes that 
TDIU and a 100 percent schedular rating may not be in effect 
simultaneously.  Thus, during any period in which a 100 
percent rating is in effect, the question of entitlement to 
TDIU is mooted.  Green v West, 11 Vet. App. 472, 276 (1998) 
(If a 100 percent schedular rating is warranted, he is not 
entitled to TDIU as well).  Because a 100 percent rating has 
been in effect since October 11, 1994, the only question 
remaining is entitlement to an effective date for TDIU 
earlier than October 11, 1994. 

In March 2008, the Board remanded the case for consideration 
of whether TDIU is warranted for any portion of the appeal 
period prior to October 11, 1994.  The AMC considered and 
denied TDIU for this earlier period in an October 2008 SSOC.  

The record reflects that at no time prior to November 1995 
did the Veteran submit a claim for TDIU.  His earliest TDIU 
application itself does not evince that he was unemployable 
prior to October 11, 1994.  In fact, on his earliest-
submitted TDIU application form he claimed that he worked 
full time until October 11, 1994.  Based on that information, 
the AMC commenced compensation for a psychiatric disability 
at the 100 percent schedular rate effective from October 11, 
1994.  

In July 2005, the Veteran requested that his total rating be 
made effective from 1995 and in June 2004, he requested an 
effective date of 1996 for his service-connected conditions, 
for which he claimed that he lost his job.  He did not 
assert, however, that service-connected disabilities rendered 
him unable to obtain or retain substantially gainful 
employment for any period prior to October 11, 1994.  

No medical evidence reflects that the Veteran was 
unemployable prior to October 11, 1994.  Thus, VA regulations 
that allow a medical report to suffice as a claim for an 
increase as long as the actual claim for an increase is 
received within one year of the report are of no help to the 
Veteran.  See 38 C.F.R. §§ 3.157, 3.400.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
no claim for TDIU was received prior to November 24, 1995, 
and no medical evidence dated prior to October 11, 1994, 
indicates unemployability due to service-connected 
disability, the preponderance of the evidence is against the 
claim and the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, 
supra.  The claim for an earlier effective date for grant of 
TDIU is denied.  


ORDER

An effective date prior to October 11, 1994, for TDIU is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


